Citation Nr: 0614505	
Decision Date: 05/18/06    Archive Date: 05/31/06

DOCKET NO.  03-36 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial (compensable) evaluation for 
right ear hearing loss.

2.  Entitlement to service connection for a chronic low back 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Farrell, Associate Counsel



INTRODUCTION

There is certified evidence of record of the veteran's 
honorable active service from June 1968 to June 1972, and it 
is reported that the veteran had active service from July 
1974 to December 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted service 
connection for right ear hearing loss, currently evaluated as 
noncompensable, and denied service connection for a chronic 
low back disability. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2005), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  It also requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  In addition, VA 
must also request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VCAA notice "must be 
provided prior to an initial unfavorable decision" by the 
agency of original jurisdiction (AOJ).  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 489 (2006).

A May 2001 letter sent by the RO to the veteran references 
most of the VCAA notification requirements regarding claims 
of service connection.  However, the letter does not ask the 
veteran to provide any evidence in his or her possession that 
pertains to his claim, as required by 38 C.F.R. § 3.159(b)(1) 
(2005).  Also, the record does not include a VCAA notice 
letter addressing the "downstream" issue of increased 
rating for right ear hearing loss. 

Since the most recent VA audiometric examination in September 
2001, a January 2005 report of a privately conducted 
audiological examination suggests some increase in the 
severity of the veteran's right ear hearing loss.  

In regard to the veteran's low back disorder, service medical 
records reflect treatment for lumbosacral strain on occasion, 
though the separation examination revealed normal findings.  
VA treatment records dated November 2001 and April 2002 note 
back problems dating from a 1985 occupational back injury.  
However, there are no medical records in the claims file 
pertaining to examination or treatment of a 1985 back injury.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
Specifically, the RO should:
 
(a) Notify the veteran of the information 
and evidence necessary to substantiate 
his claims for an increased disability 
evaluation for right ear hearing loss and  
service connection for chronic low back 
disability.  

(b) Notify the veteran of the information 
and evidence he is responsible for 
providing;  

(c) Notify the veteran of the information 
and evidence VA will attempt to obtain, 
e.g., that VA will make reasonable 
efforts to obtain relevant records not in 
the custody of a Federal department or 
agency and will make as many requests as 
are necessary to obtain relevant records 
from a Federal department or agency; and 

(d) Request that the veteran provide any 
evidence in his possession that pertains 
to his claims.  

2.  The RO should schedule the veteran 
for a VA audiometric examination to 
assess the current level of the veteran's 
right ear hearing loss.  

3.  The RO should contact the veteran 
and request treatment records 
pertaining to a 1985 back injury and 
assist the veteran in obtaining the 
records pursuant to the VCAA.  Any 
records received pertaining to a 1985 
back injury should be added to the 
claims file.

4.  Thereafter, the veteran should be 
scheduled for a VA examination to 
determine the nature and etiology of any 
back disability present.  The examiner 
should review the claims file, including 
the service medical records, the 2001-
2002 VA outpatient treatment records, and 
any records pertaining to a 1985 
occupational back injury.  For each back 
disability identified, the examiner 
should clearly indicate whether there is 
a 50 percent probability or greater that 
it is related to service.  A complete 
rationale for any opinion should be 
included.  

5.  Thereafter, the RO should 
readjudicate the issues of (1) 
entitlement to an increased disability 
evaluation for right ear hearing loss; 
and (2) service connection for back 
disability.  All applicable laws and 
regulations should be considered.  If 
any of the benefits sought on appeal 
remain denied, the appellant and his 
representative should be provided with 
a supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2006), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2005).





